278 S.W.3d 716 (2009)
STATE of Missouri, Respondent,
v.
Rodney E. CUTTS, Appellant.
No. ED 90913.
Missouri Court of Appeals, Eastern District, Division One.
February 24, 2009.
Gwenda R. Robinson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Rodney Cutts ("Defendant") appeals from the judgment of the Circuit Court of the City of St. Louis, following a jury trial, convicting him of domestic assault in the first degree. Defendant claims that: (1) the State failed to prove that Defendant caused the victim, Ms. Wright, "serious physical injury"; (2) the trial court submitted a jury instruction that improperly omitted a paragraph required by the MAICR; and (3) the trial court denied Defendant his right to a speedy trial. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the State proffered sufficient evidence proving that Defendant caused Ms. Wright *717 "serious physical injury", no plain error resulted from the trial court's submission of an improper jury instruction, and the trial court did not deny Defendant his right to a speedy trial. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).